DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 and 5-18 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 07/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/491,318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission and approval of the terminal disclaimer filed on 07/21/2021 overcomes the double patenting rejections of record. The double patenting rejections have been withdrawn.

Response to Arguments
Applicant's arguments, see pages 2-3, filed 07/21/2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
On pages 2-3, the Applicant argues that a person skilled in the art would not be motivated to introduce a supplemental fuel into the regenerator of Smith because burning a fuel would 
The Examiner does not find the Applicant’s argument persuasive. As acknowledged by the Applicant, Smith teaches that the cooler may be omitted. However, contrary to the Applicant’s argument, the omission of the cooler does not necessarily mean that the catalyst is at the appropriate temperature or that there is sufficient heat through coke combustion. Eng teaches that when coke on the catalyst is insufficient, a supplemental fuel can be introduced to the regenerator to maintain a steady heat balance ([0038]). The teaching of Eng does not suggest providing supplemental heat to provide excess heat as argued by the Applicant, but rather the necessary heat to maintain temperatures. Therefore, it would be obvious for a person skilled in the art to modify the process of Smith by burning a supplemental fuel in the regenerator in instances when coke on the catalyst is insufficient for combustion and to maintain temperatures as well known in the art as taught by Eng, and it would be obvious to omit the cooler of Smith in those instances as well. 

Applicant’s arguments, see pages 4-5, filed 07/21/2021, with respect to the 103 rejection have been fully considered and are persuasive. The Applicant has persuasively argued that the average superficial velocity, alone, is insufficient to be indicative of a certain fluidization regime. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied prior art.

The following is a modified rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0024276, cited on IDS of 02/05/2020), in view of Hedrick (US 4,595,567) and Eng (US 2014/0275675).
In regard to claim 1, Smith teaches a process for catalytic conversion of hydrocarbon feeds to products ([0008]) comprising:
introducing a hydrocarbon feed to a reactor, wherein the reactor comprises a first reaction stage having a first diameter upstream and below a second reaction stage having a second diameter ([0009]; [0010]; [0014]; [0032]; Fig. 1A), where the first diameter is at least about 1.5 times the second diameter ([0068]). One of ordinary skill in the art would know that the area of a circle is A= π(d/2)2, thus the ratio of the first area to the second area would be the square of the ratio of the first diameter to the second diameter. Thus, when the ratio of the diameters is at least about 1.5, the ratio of the first area to the second area would be at least about 2.25. This is within the range of a ratio of at least 150% of instant claim 1;
reacting the feedstream with a cracking catalyst to produce a product ([0014]);
sending the catalyst from the reactor to a regenerator, where the regenerator provides for combustion (combustor) ([0097]; [0100]); and
passing the catalyst from the regenerator to the conversion apparatus (reactor) by omitting the catalyst cooler ([0101]). This is equivalent to passing the heated catalyst to the reactor.
Smith does not explicitly teach that the first (upstream) reaction stage operates as a fast fluidized, turbulent, or bubbling bed upflow reactor.
However, Smith teaches that the first reaction stage operates at more continuous stirred tank reactor (CSTR) like characteristics, the second reaction stage operates at more plug flow reactor characteristics, and that the first reaction stage is fluidized in an upflow direction  (Abstract; [0051]; [0130]; [0156]). Given that the first reaction stage is not a fixed bed or plug flow regime, and that the fluidization is sufficient to operate like a CSTR, it would be obvious for one of ordinary skill that the flow regime within the first reaction stage falls between a fix bed regime and a plug flow regime, which would include fast fluidization, turbulent or bubbling bed regimes as claimed. One of ordinary skill in the art would recognize that the flow regimes in fluidized beds between fixed and plug flow include bubbling, turbulent and fast fluidization. Therefore, one of ordinary skill in the art would be motivated and find it obvious that the first reaction stage of Smith would be operated under a flow regime that is between fixed bed and plug flow regimes, and allow for mixing, including bubbling, turbulent and fast fluidization regimes, absent evidence to the contrary. 
Smith does not specifically teach adding a supplemental fuel to the combustor.
However, Smith teaches that the regenerator may be the regenerator in US 4,595,567 (Hedrick), which is incorporated by reference ([0100]). Hedrick teaches regeneration comprises contacting the catalyst with a combustion gas which increases the temperature of the catalyst (column 6, lines 21-26). Smith further teaches that the feed to the reactor can be olefinic hydrocarbons or aliphatic hydrocarbons ([0178]).
Eng teaches a process for catalytic cracking ([0004]). Eng further teaches that the cracking is endothermic, so heat is supplied to the reactor to maintain sufficient reaction temperature ([0005]). Eng also teaches that when light feedstocks are used including C4+ olefinic or aliphatic hydrocarbons, there may be insufficient heat from the coke ([0005]; [0013]). Thus, when coke on the catalyst is insufficient, then a supplemental fuel can be introduced to the regenerator to maintain a steady heat balance ([0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Smith by adding a supplemental fuel to the regenerator of Smith and Hedrick, because Smith and Hedrick teach combustion of the catalyst to increase the temperature of the catalyst, Eng teaches that the cracking is endothermic and that when there is not sufficient coke to heat the catalyst, a supplemental fuel can be added in order to maintain a steady heat balance for the reaction ([0038]), and this merely involves applying a known technique of heating a catalyst to a known process to yield predictable results. 

In regard to claim 2, Smith teaches that the feed comprises naphtha ([0178]).

In regard to claim 3, Smith teaches that the product includes ethylene, propylene and butene ([0226)]).

In regard to claim 5, Smith teaches that the second reaction stage (downstream stage) 115 which is above the upstream stage 112 (see Fig. 1A). The second reaction stage is illustrated as a riser reactor and it is taught that the second stage will be operated in a flow behavior that approaches plug flow behavior ([0158]). Given that dilute phase, transport regime, is the flow regime that approaches plug flow behavior and allows for the catalyst and reaction material to rise/transport through the riser, it would be obvious that the fluidized second reaction stage operates as a dilute phase riser reactor, absent any evidence to the contrary.

In regard to claim 6, Smith teaches that the WHSV is 10 to 100 hr-1 ([0215]). This is within the range of 0.1 to 100 of instant claim 6.

In regard to claim 7, Smith teaches that the first reaction stage has a superficial gas velocity of at least 0.6 to no greater than 3 meters per second (2 to 10 ft/s) ([0162]). Smith also teaches that the second reaction stage has a superficial velocity of at least 9 to no greater than 20 meters per second (30 to 65 ft/s) ([0164]). These are within the ranges of 2 to 10 ft/s and 30 to 70 ft/s, respectively, of instant claim 7.

In regard to claims 9 and 10, Smith teaches that the catalyst may comprise a zeolite ([0184]) which may comprise platinum ([0181]).

In regard to claim 11, Smith teaches a process for catalytic conversion of hydrocarbon feeds to products ([0008]) comprising:
introducing a hydrocarbon feed to a reactor, wherein the reactor comprises a first reaction stage having a first diameter upstream and below a second reaction stage having a second diameter ([0009]; [0010]; [0014]; [0032]; Fig. 1A), where the first diameter is at least about 1.5 times the second diameter ([0068]). One of ordinary skill in the art would know that the area of a circle is A= π(d/2)2, thus the ratio of the first area to the second area would be the square of the ratio of the first diameter to the second diameter. Thus, when the ratio of the diameters is at least about 1.5, the ratio of the first area to the second area would be at least about 2.25. This is within the range of a ratio of at least 150% of instant claim 1;
reacting the feedstream with a cracking catalyst to produce a product ([0014]);
sending the catalyst from the reactor to a regenerator, where the regenerator provides for combustion (combustor) ([0097]; [0100]); and
passing the catalyst from the regenerator to the conversion apparatus (reactor) by omitting the catalyst cooler (paragraph [0101]). This is equivalent to passing the heated catalyst to the reactor.
Smith does not appear to explicitly disclose that the first (upstream) reaction stage operates as a fast fluidized, turbulent, or bubbling bed upflow reactor.
However, Smith teaches that the first reaction stage operates at more continuous stirred tank reactor (CSTR) like characteristics, the second reaction stage operates at more plug flow reactor characteristics, and that the first reaction stage is fluidized in an upflow direction  (Abstract; [0051]; [0130]; [0156]). Given that the first reaction stage is not a fixed bed or plug flow regime, and that the fluidization is sufficient to operate like a CSTR, it would be obvious for one of ordinary skill that the flow regime within the first reaction stage falls between a fix bed regime and a plug flow regime, which would include fast fluidization, turbulent or bubbling bed regimes as claimed. One of ordinary skill in the art would recognize that the flow regimes in fluidized beds between fixed and plug flow include bubbling, turbulent and fast fluidization. Therefore, one of ordinary skill in the art would be motivated and find it obvious that the first reaction stage of Smith would be operated under a flow regime that is between fixed bed and plug flow regimes, and allow for mixing, including bubbling, turbulent and fast fluidization, absent evidence to the contrary. 
Smith does not appear to explicitly disclose that the second (downstream) reactor section operates as a dilute phase riser reactor.
However, Smith teaches that the second reaction stage (downstream stage) 115 which is above the upstream stage 112 (see Fig. 1A). The second reaction stage is illustrated as a riser reactor and it is taught that the second stage will be operated in a flow behavior that approaches plug flow behavior ([0158]). Given that dilute phase, transport regime, is the flow regime that approaches plug flow behavior and allows for the catalyst and reaction material to rise/transport through the riser, it would be obvious that the fluidized second reaction stage operates as a dilute phase riser reactor, absent any evidence to the contrary.
Smith does not specifically teach adding a supplemental fuel to the combustor.
However, Smith teaches that the regenerator may be the regenerator in US 4,595,567 (Hedrick), which is incorporated by reference ([0100]). Hedrick teaches regeneration comprises contacting the catalyst with a combustion gas which increases the temperature of the catalyst (column 6, lines 21-26). Smith further teaches that the feed to the reactor can be olefinic hydrocarbons or aliphatic hydrocarbons ([0178]).
Eng teaches a process for catalytic cracking ([0004]). Eng further teaches that the cracking is endothermic, so heat is supplied to the reactor to maintain sufficient reaction temperature ([0005]). Eng also teaches that when light feedstocks are used including C4+ olefinic or aliphatic hydrocarbons, there may be insufficient heat from the coke ([0005]; [0013]). Thus, when coke on the catalyst is insufficient, then a supplemental fuel can be introduced to the regenerator to maintain a steady heat balance ([0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Smith by adding a supplemental fuel to the regenerator of Smith and Hedrick, because Smith and Hedrick teach combustion of the catalyst to increase the temperature of the catalyst, Eng teaches that the cracking is endothermic and that when there is not sufficient coke to heat the catalyst, a supplemental fuel can be added in order to maintain a steady heat balance for the reaction ([0038]), and this merely involves applying a known technique of heating a catalyst to a known process to yield predictable results. 

In regard to claim 12, Smith teaches that the first reaction stage has a superficial gas velocity of at least 0.6 to no greater than 3 meters per second (2 to 10 ft/s) ([0162]). Smith also teaches that the second reaction stage has a superficial velocity of at least 9 to no greater than 20 meters per second (30 to 65 ft/s) ([0164]). These are within the ranges of 2 to 10 ft/s and 30 to 70 ft/s, respectively, of instant claim 12.

In regard to claim 15, Smith teaches a process for catalytic conversion of hydrocarbon feeds to products ([0008]) comprising:
introducing a hydrocarbon feed to a reactor, wherein the reactor comprises a first reaction stage having a first diameter upstream and below a second reaction stage having a second diameter ([0009]; [0010]; [0014]; [0032]; Fig. 1A), where the first diameter is at least about 1.5 times the second diameter ([0068]). One of ordinary skill in the art would know that the area of a circle is A= π(d/2)2, thus the ratio of the first area to the second area would be the square of the ratio of the first diameter to the second diameter. Thus, when the ratio of the diameters is at least about 1.5, the ratio of the first area to the second area would be at least about 2.25. This is within the range of a ratio of at least 150% of instant claim 1;
reacting the feedstream with a cracking catalyst to produce a product ([0014]);
sending the catalyst from the reactor to a regenerator, where the regenerator provides for combustion (combustor) ([0097]; [0100]); and
passing the catalyst from the regenerator to the conversion apparatus (reactor) by omitting the catalyst cooler (paragraph [0101]). This is equivalent to passing the heated catalyst to the reactor.
Smith teaches that the feed is aliphatic hydrocarbons or naphtha ([0178]), and the products include ethylene, propylene, and butene ([0226)).
Smith does not explicitly teach that the first (upstream) reaction stage operates as a fast fluidized, turbulent, or bubbling bed upflow reactor.
However, Smith teaches that the first reaction stage operates at more continuous stirred tank reactor (CSTR) like characteristics, the second reaction stage operates at more plug flow reactor characteristics, and that the first reaction stage is fluidized in an upflow direction  (Abstract; [0051]; [0130]; [0156]). Given that the first reaction stage is not a fixed bed or plug flow regime, and that the fluidization is sufficient to operate like a CSTR, it would be obvious for one of ordinary skill that the flow regime within the first reaction stage falls between a fix bed regime and a plug flow regime, which would include fast fluidization, turbulent or bubbling bed regimes as claimed. One of ordinary skill in the art would recognize that the flow regimes in fluidized beds between fixed and plug flow include bubbling, turbulent and fast fluidization. Therefore, one of ordinary skill in the art would be motivated and find it obvious that the first reaction stage of Smith would be operated under a flow regime that is between fixed bed and plug flow regimes, and allow for mixing, including bubbling, turbulent and fast fluidization, absent evidence to the contrary. 
Smith does not specifically teach adding a supplemental fuel to the combustor.
However, Smith teaches that the regenerator may be the regenerator in US 4,595,567 (Hedrick), which is incorporated by reference ([0100]). Hedrick teaches regeneration comprises contacting the catalyst with a combustion gas which increases the temperature of the catalyst (column 6, lines 21-26). Smith further teaches that the feed to the reactor can be olefinic hydrocarbons or aliphatic hydrocarbons ([0178]).
Eng teaches a process for catalytic cracking ([0004]). Eng further teaches that the cracking is endothermic, so heat is supplied to the reactor to maintain sufficient reaction temperature ([0005]). Eng also teaches that when light feedstocks are used including C4+ olefinic or aliphatic hydrocarbons, there may be insufficient heat from the coke ([0005]; [0013]). Thus, when coke on the catalyst is insufficient, then a supplemental fuel can be introduced to the regenerator to maintain a steady heat balance ([0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Smith by adding a supplemental fuel to the regenerator of Smith and Hedrick, because Smith and Hedrick teach combustion of the catalyst to increase the temperature of the catalyst, Eng teaches that the cracking is endothermic and that when there is not sufficient coke to heat the catalyst, a supplemental fuel can be added in order to maintain a steady heat balance for the reaction ([0038]), and this merely involves applying a known technique of heating a catalyst to a known process to yield predictable results. 

In regard to claims 16-18, Eng teaches that the supplemental fuel can be fuel oil or Kerosene ([0038)).

Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0024276, cited on IDS of 02/05/2020), Hedrick (US 4,595,567) and Eng (US 2014/0275675) as applied to claims 1 and 11 above, and further in view of Lomas et al. (US 2004/0104148, cited in the IDS of 10/08/2019).
In regards to claims 8 and 13, Smith does not specifically teach the weight ratio of the catalyst to the feed.
However, Lomas teaches a process for catalytic cracking of a feed ([0027]). Lomas teaches that the amount of catalyst for a given flow rate of feed will be proportional to the superficial velocity of the feed and the height of the catalyst bed, hence the ratio of catalyst to feed can be controlled by adjusting the height of the catalyst and/or the flow rate of the feed ([0052]). Thus, Lomas teaches that the ratio of catalyst to feed is a result-effective variable, and can be optimized.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize and determine the workable range of ratios of catalyst to feed for the process of Smith because it has been held that discovering an optimum value or workable range of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). If the Applicant can persuasively show that the claimed ratio range is critical and has unexpected results, the rejections of claims 8 and 13 will be withdrawn. 

In regard to claim 14, Smith does not specifically teach the catalyst flux in the upstream reactor section.
However, Lomas teaches a process for catalytic cracking of a feed ([0027]). Lomas teaches that the equations Flux =                 
                    
                        
                            M
                            a
                            s
                            s
                             
                            F
                            l
                            o
                            w
                        
                        
                            R
                            e
                            a
                            c
                            t
                            o
                            r
                             
                            A
                            r
                            e
                            a
                        
                    
                
             and Mass Flow = (Superficial Velocity) * (Density) * (Reactor Area) ([0009]; [0011]). Thus, one of ordinary skill in the art can calculate the Catalyst flux by dividing the Mass Flow equation by Area, thus producing the equation Flux = (Superficial Velocity)* (Density). Smith teaches the superficial velocity of 0.6 to 3 m/s (2 to 10 ft/s) for the upstream catalyst stage, but does not teach a catalyst density. However, as recited above, it would obvious to operate the first reaction stage of Smith in a turbulent or fast-fluidized reactor beds. Lomas teaches that the catalyst density for turbulent beds is typically 320- 480 kg/m3 and for fast-fluidized beds is 48 to 320 kg/m3 ([0022]-[0023]). Thus, one can calculate from the ranges of Smith and Lomas a Flux of 28.8 to 1440 kg/m2-s (5.9 to 294.9 lb/ft2-s). This overlaps the range of 1 to 20 lb/ft2-s of instant claim 14. Additionally, Lomas teaches that catalyst flux affects the fluidized flow regime and degree of mixing within a catalyst bed, and therefore recognizes catalyst flux as a result effective variable that can be optimized. 
Therefore, it would have been obvious ton one of ordinary skill in the art before the effective filing date of the claimed invention to optimize and determine the workable range of catalyst flux in the upstream reactor section because it has been held that discovering an optimum value or workable range of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). If the Applicant can persuasively show that the claimed range is critical and has unexpected results, the rejection of claim 14 will be withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772